IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROGER L. JOHNSON,                        §
                                         §
       Defendant Below,                  §   No. 226, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 9908000065 (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: June 5, 2019
                          Decided:   July 17, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      Having considered the notice to show cause and the response, it appears to the

Court that:

      (1)     On May 24, 2019, the appellant, Roger L. Johnson, filed a notice of

appeal from a Superior Court order, dated April 5, 2019, denying his motion to

recuse the bench. The Senior Court Clerk issued a notice directing Johnson to show

cause why this appeal should not be dismissed for this Court’s lack of jurisdiction to

consider a criminal interlocutory appeal and for untimeliness. In his response to the

notice to show cause, Johnson argues that the Superior Court order is final.
       (2)     This Court may only review a final judgment in a criminal case. 1 An

order denying a motion for recusal is not a final order.2 This appeal is also untimely

because it was filed more than thirty days after the entry of the order upon the

docket.3 The appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Karen L. Valihura
                                              Justice




1
  Del. Const. art. IV, § 11(1)(b). See also Gottlieb v. State, 697 A.2d 400, 401 (Del. 1997) (holding
this Court lacks jurisdiction to review interlocutory orders in criminal cases).
2
  See, e.g., Shelley v. State, 2018 WL 6331623, at *1 (Del. Dec. 3, 2018) (dismissing appeal from
denial of motion to recuse as interlocutory); Desmond v. State, 2010 WL 3673039, at *1 (Del.
Sept. 21, 2010) (“The denial of a motion for recusal of a judge is not a final, appealable order.”).
3
  Supr. Ct. R. 6 (a)(iv) (providing that appeal of postconviction order must be filed within thirty
days of entry of the order upon the docket).

                                                 2